Order of the County Court and order of Syracuse Municipal Court reversed, with ten dollars costs and disbursements, and motion for judgment granted, with ten dollars costs, on the ground that the paragraph of the contract relating to the payment by the defendant of the installments agreed to be paid by the Proteetall Motor Signal, Inc., in case of default by that company embodies solely the statement of a condition for the continuance of the option and does not amount to a covenant to make the payments upon the happening of the Proteetall Company’s default. Such is the necessary grammatical construction of the clause and nothing in the option agreement taken as a whole leads to any other interpretation. All concur *803except Thompson, J., who dissents and votes for affirmance; Edgcomb, J., not sitting.